EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 2, 13, and 21 are allowed because the examiner was unable to find prior art that anticipates or renders obvious the following combination of limitations:
receiving, by one or more processors, an identifier associated with a user that submitted the search query; 
identifying, by the one or more processors, potential search results responsive to the search query, the potential search results corresponding to digital content stored in in an index of a social networking service; and 
determining, by the one or more processors and at least partly based on the identifier, that the potential search results comprise user-generated content that is generated using one or more social computer-implemented services and is associated with multiple interconnected social graphs of the user, wherein at least a first social graph of the user comprises a collection of connections identified as having a relationship to the user, and wherein at least a second graph of the user comprises a collection of connections identified as having a relationship to the user in a different application from the first social graph, and that the user is allowed to access the user-generated content based on respective access controls applied to the user-generated content by authors thereof, the user-generated content comprising one or more content items, in response: 
receiving, by the one or more processors, data associated with the user-generated content, the data comprising one or more scores associated with respective content items, at least one score being specific to the user and a respective content item, 
receiving, by the one or more processors, search results for publicly available content items provided by the social network service according to profile data indicating the publicly available content can be provided to users that are not members of the social graphs of the authors of the publicly available content; and 
transmitting, by the one or more processors, the search results to a client computing device for display to the searching user, wherein the search results comprise one or more search results associated with the social graphs of the user and one or more search results for publicly available content items.
Claims 3-12 and 14-20 are allowed by virtue of their dependency from claims 2 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571)270-7727 and fax number is (571) 270-8727.  The examiner can normally be reached M-F 8AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached at (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Grace Park/Primary Examiner, Art Unit 2157